Exhibit 10.1

AMENDMENT NO. 3 TO

EMPLOYMENT, CONFIDENTIALITY, NON-COMPETITION

AND SEVERANCE AGREEMENT

THIS AMENDMENT NO. 3 TO EMPLOYMENT, CONFIDENTIALITY, NON-COMPETITION AND
SEVERANCE AGREEMENT (this “Amendment”) dated as of August 18, 2006, is made and
entered into by and between Essential Group, Inc., a Delaware corporation (the
“Company”), and Dennis Cavender (the “Executive”).

WHEREAS, the Company and the Executive have previously entered into that certain
Employment, Confidentiality, Non-Competition and Severance Agreement, dated
October 27, 2003, as amended by Amendment No. 1 to Employment, Confidentiality,
Non-Competition and Severance Agreement, dated as of October 28, 2004 and
Amendment No. 2 to Employment, Confidentiality, Non-Competition and Severance
Agreement, dated as of December 1, 2004 (collectively, the “Agreement”);

WHEREAS, the Company and the Executive each desires to continue Executive’s
employment with the Company without interruption; and

WHEREAS the Company and Executive each desires to amend the provisions of the
Agreement as provided in paragraph 1 of this Amendment.

NOW, THEREFORE, the Company and Executive agree as follows:

 

  1. Amendments to Agreement.

(a) Section 8(a)(i) of the Agreement is hereby amended and restated to read in
its entirety as follows:

“for a period of twelve (12) months thereafter (the “Payment Period”), the
Company shall pay the Executive, in accordance with the Company’s regular
payroll schedule, termination payments that in the aggregate equal the sum of
(A) the Executive’s highest annual base salary during the three-year period
prior to the Executive’s Termination Date plus (B) the Executive’s average
annual cash and equity incentive compensation award during the three-year period
prior to the Termination Date.”

(b) New Sections 8A, 8B, 8C and 8D are hereby added to the Agreement as follows:

“8A. Termination Following a Change in Control.

(a) If at any time during the Severance Period following the occurrence of a
Change in Control the Company terminates Executive’s employment, the Executive
shall be entitled to the benefits provided by Section 8B unless such termination
is the result of the occurrence of one or more of the following events:

(i) The Executive’s death;



--------------------------------------------------------------------------------

(ii) The Executive’s permanent disability within the meaning of, and actual
receipt of disability benefits pursuant to, the long-term disability plan in
effect for, or applicable to, Executive immediately prior to the Change in
Control; or

(iii) Cause.

(b) If at any time during the Severance Period following the occurrence of a
Change in Control the Executive terminates his employment with the Company, the
Executive shall be entitled to the benefits provided by Section 8B if one or
more of the following events has occurred (regardless of whether any other
reason, other than Cause as hereinabove provided, for such termination exists or
has occurred, including without limitation other employment):

(i) Failure to maintain the Executive in the office or the position, or a
substantially equivalent office or position, of or with the Company, which the
Executive held immediately prior to a Change in Control;

(ii) a reduction in the aggregate of the Executive’s Base Pay and Incentive Pay
received from the Company and any Subsidiary from that earned immediately prior
to the Change in Control or the termination or denial of the Executive’s rights
to Employee Benefits or a reduction in the scope or value thereof from that
earned immediately prior to the Change in Control, any of which is not remedied
by the Company no later than 10 calendar days after receipt by the Company of
written notice from the Executive of such change, reduction or termination, as
the case may be;

(iii) determination by the Executive (which determination will be conclusive and
binding upon the parties hereto if it was made in good faith and in all events
will be presumed to have been made in good faith unless otherwise shown by the
Company by clear and convincing evidence) that a change in circumstances has
occurred following a Change in Control, including, without limitation, a change
in the scope of the business or other activities for which the Executive was
responsible immediately prior to the Change in Control, which has rendered the
Executive substantially unable to carry out, has substantially hindered
Executive’s performance of, or has caused Executive to suffer a substantial
reduction in, any of the authorities, powers, functions, responsibilities or
duties attached to the position held by the Executive immediately prior to the
Change in Control, which situation is not remedied no later than 10 calendar
days after receipt by the Company of written notice from the Executive of such
determination;

 

2



--------------------------------------------------------------------------------

(iv) The liquidation, dissolution, merger, consolidation or reorganization of
the Company or transfer of all or substantially all of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (directly
or by operation of law) assumed all duties and obligations of the Company under
this Agreement;

(v) The Company relocates its principal executive offices, or requires the
Executive to have his principal location of work changed, to any location that
is in excess of 50 miles from the location thereof immediately prior to the
Change in Control, or requires the Executive to travel away from his office in
the course of discharging his responsibilities or duties hereunder at least 20%
more (in terms of aggregate days in any calendar year or in any calendar quarter
when annualized for purposes of comparison to any prior year) than was required
of Executive in any of the three full years immediately prior to the Change in
Control without, in either case, his prior written consent; or

(vi) Without limiting the generality or effect of the foregoing, any material
breach of this Agreement by the Company or any successor thereto which is not
remedied by the Company within 10 calendar days after receipt by the Company of
written notice from the Executive of such breach.

A termination by the Company pursuant to Section 8A(a) or by the Executive
pursuant to Section 8A(b) will not affect any rights that the Executive may have
pursuant to any agreement, policy, plan, program or arrangement of the Company
providing Employee Benefits, which rights shall be governed by the terms
thereof, except for any rights to severance compensation to which Executive may
be entitled upon termination of employment under Section 8.

8B. Severance Compensation.

(a) If at any time during the Severance Period following the occurrence of a
Change in Control the Company terminates the Executive’s employment other than
pursuant to Section 8A(a) or the Executive terminates his employment pursuant to
Section 8A(b),

(i) the Company shall, no later than five business days after the Termination
Date, pay to the Executive a lump sum payment in an amount equal to one times
the sum of (A) Base Pay (at the

 

3



--------------------------------------------------------------------------------

highest rate in effect for any period prior to the Termination Date), plus
(B) Incentive Pay (determined in accordance with the standards set forth in the
definition thereof);

(ii) the Company shall, for a period of twelve months following the Termination
Date (the “Continuation Period”), arrange to provide the Executive with Employee
Benefits that are welfare benefits (but not stock option, stock purchase, stock
appreciation or similar compensatory benefits) substantially similar to those
that the Executive was receiving or entitled to receive immediately prior to the
Termination Date (or, if greater, immediately prior to the reduction,
termination or denial described in Section 8A(b)(ii)), except that the level of
any such Employee Benefits to be provided to the Executive may be reduced in the
event of a corresponding reduction generally applicable to all recipients of or
participants in such Employee Benefits, which Continuation Period will be
considered service with the Company for the purpose of determining service
credits and benefits due and payable to the Executive under the Company’s
retirement income, supplemental executive retirement and other benefit plans of
the Company applicable to the Executive, his dependents or his beneficiaries
immediately prior to the Termination Date;

(iii) the Company shall provide the Executive with outplacement services by a
firm selected by the Executive, at the expense of the Company in an amount up to
20% of the Executive’s Base Pay; and

(iv) notwithstanding anything to the contrary in the Executive’s stock option
agreement(s) or certificate(s) or in the stock option plan(s) under which
Executive’s stock options were granted, (A) (i) all of Executive’s stock options
that are outstanding as of the date hereof and are not then exercisable shall
become immediately exercisable and shall terminate on the date one year from the
Termination Date, and not earlier, and (2) all stock options that may be granted
to Executive after the date hereof and are not then exercisable shall terminate
on the Termination Date and (B) Executive may exercise all or any of his options
that are exercisable from time to time until the date one year from the
Termination Date.

If and to the extent that any benefit described in Section 8B(a)(ii) or (iii) is
not or cannot be paid or provided under any policy, plan, program or arrangement
of the Company or any Subsidiary, as the case may be, then the Company shall
itself pay or provide for the payment to the Executive, his dependents and
beneficiaries, of such Employee Benefits. Without otherwise limiting the
purposes

 

4



--------------------------------------------------------------------------------

or effect of Section 8C, Employee Benefits otherwise receivable by the Executive
pursuant to Section 8B(a)(ii) or (iii) shall be reduced to the extent comparable
welfare benefits are actually received by the Executive from another employer
during the Continuation Period following the Executive’s Termination Date, and
any such benefits actually received by the Executive shall be reported by the
Executive to the Company.

(b) Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, the Company shall pay interest on the
amount or value thereof at an annualized rate of interest equal to the so-called
composite “prime rate” as quoted from time to time during the relevant period in
the Midwest Edition of The Wall Street Journal. Such interest shall be payable
as it accrues on demand. Any change in such prime rate shall be effective on and
as of the date of such change.

(c) Notwithstanding any provision of this Agreement to the contrary, the
parties’ respective rights and obligations under this Section 8B and under
Section 8C shall survive any termination or expiration of this Agreement or the
termination of the Executive’s employment following a Change in Control for any
reason whatsoever.

8C. Limitation on Payments and Benefits. Notwithstanding any provision of this
Agreement to the contrary, if any amount or benefit to be paid or provided under
this Agreement would be an “Excess Parachute Payment,” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), or
any successor provision thereto, but for the application of this sentence, then
the payments and benefits to be paid or provided under this Agreement shall be
reduced to the minimum extent necessary (but in no event to less than zero) so
that no portion of any such payment or benefit, as so reduced, constitutes an
Excess Parachute Payment except that the foregoing reduction shall be made only
if and to the extent that such reduction would result in an increase in the
aggregate payment and benefits to be provided, determined on an after-tax basis
(taking into account the excise tax imposed pursuant to Section 4999 of the
Code, or any successor provision thereto, any tax imposed by any comparable
provision of state law, and any applicable federal, state and local income
taxes). The determination of whether any reduction in such payments or benefits
to be provided under this Agreement or otherwise that is required pursuant to
the preceding sentence shall be made at the expense of the Company, if requested
by the Executive or the Company, by the Company’s independent accountants. The
fact that the Executive’s right to payments or benefits may be reduced by reason
of the limitations contained in this Section 8C shall not of itself limit or
otherwise affect any other rights of the Executive other than pursuant to this
Agreement. In the event that any payment or benefit intended to be provided
under this Agreement or otherwise is required to be reduced pursuant to this
Section 8C, the

 

5



--------------------------------------------------------------------------------

Executive shall be entitled to designate the payments and/or benefits to be so
reduced in order to give effect to this Section 8C. The Company shall provide
the Executive with all information reasonably requested by the Executive to
permit the Executive to make such designation. In the event that the Executive
fails to make such designation within 10 business days of the Termination Date,
the Company may effect such reduction in any manner it deems appropriate.

8D. Additional Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Base Pay” means the Executive’s annual base salary as provided in Section 4
of this Agreement, at a rate not less than the Executive’s annual fixed or base
compensation as in effect for Executive immediately prior to the occurrence of a
Change in Control or such higher rate as may be determined from time to time
after a Change in Control by the Board or a committee thereof.

(b) “Change in Control” means the occurrence during the term of this Agreement
of any of the following events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 15% or more of the combined voting power of the then outstanding Voting
Stock; provided, however, that for purposes of this Section 8D(b), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
(including, without limitation, a financing) directly from the Company that is
approved by the Incumbent Board (as defined below), (B) any acquisition by the
Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary or (D) any acquisition
by any Person pursuant to a Business Combination (as defined below) that
complies with clauses (I), (II) and (III) of subsection (iii) of this
Section 8D(b);

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board except that any individual becoming a Director subsequent to the date
hereof whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least two-thirds of the Directors then comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be deemed to have been a
member of the

 

6



--------------------------------------------------------------------------------

Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest (within the meaning of Rule 14a-11 of the Exchange Act) with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(iii) consummation of (A) a reorganization, merger or consolidation or (B) a
sale or other disposition of all or substantially all of the assets of the
Company (each, a “Business Combination”), unless, in each case, immediately
following such Business Combination, (I) all or substantially all of the
individuals and entities who were the beneficial owners of Voting Stock of the
Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of Directors of the entity resulting
from such Business Combination (including, without limitation, an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Business Combination, of the Voting Stock of the
Company, (II) no Person (other than the Company, such entity resulting from such
Business Combination or any employee benefit plan (or related trust) sponsored
or maintained by the Company, any Subsidiary or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 15% or more of
the then outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of such
entity and (III) at least a majority of the members of the Board of Directors of
the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (I), (II) and (III) of subsection (iii) of this
Section 8D(b);

(c) “Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee retirement

 

7



--------------------------------------------------------------------------------

income and welfare benefit policies, plans, programs or arrangements in which
Executive is entitled to participate, including without limitation any stock
option, stock purchase, stock appreciation, savings, pension, supplemental
executive retirement, or other retirement income or welfare benefit, deferred
compensation, incentive compensation, group or other life, health,
medical/hospital or other insurance (whether funded by actual insurance or
self-insured by the Company), disability, salary continuation, expense
reimbursement and other employee benefit policies, plans, programs or
arrangements that may now exist or any equivalent successor policies, plans,
programs or arrangements that may be adopted hereafter by the Company, providing
perquisites, benefits and service credit for benefits at least as great in the
aggregate as are payable thereunder prior to a Change in Control.

(d) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(e) “Incentive Pay” means an annual amount equal to not less than the highest
aggregate annual bonus, incentive or other payments of cash (or, if taken in
lieu of cash, stock) compensation, in addition to Base Pay, made or to be made
in regard to services rendered in any calendar year during the three calendar
years immediately preceding the year in which a Change in Control occurs
pursuant to any bonus, incentive, profit-sharing, performance, discretionary pay
or similar agreement, policy, plan, program or arrangement (whether or not
funded) of the Company, or any successor thereto providing benefits at least as
great as the benefits payable thereunder prior to a Change in Control.

(f) “Severance Period” means the period commencing on the date of the first
occurrence of a Change in Control and expiring on the earliest of (i) the second
anniversary of the occurrence of the Change in Control, (ii) the Executive’s
death or (iii) the Executive’s attainment of age 65 except that commencing on
each anniversary of the Change in Control, the Severance Period shall
automatically be extended for an additional year unless, not later than 60
calendar days prior to such anniversary date, either the Company or the
Executive shall have given written notice to the other that the Severance Period
is not to be so extended.”

 

  2. Continuing Effectiveness of Agreement. Except as expressly provided herein
to the contrary, the Agreement shall remain unaffected and shall continue in
full force and effect after the date hereof.

 

  3. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same amendment.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.

ESSENTIAL GROUP, INC.

 

/s/ C. Lee Jones

   

/s/ Dennis N. Cavender

By: C. Lee Jones     Dennis N. Cavender Its: Chief Executive Officer    